Gose, J.
(dissenting)—In view of the public nature of the question at issue, I feel constrained to briefly state my reasons for dissenting. The facts recited in the majority *524opinion disclose, that the Federal government has appropriated $480,000 for “improving the waterway connecting Puget Sound with Lakes Union and Washington”; that in 1899, it accepted a deed from King county, investing it with the title to a right of way for the canal, and that it has since that date accepted from the state a grant of the right to construct and operate the canal over any state land in King county; that prior to receiving these grants from the state and county, the appropriation of 1894 was made, on the condition that no part of it should be expended “on the improvement of the waterway connecting Puget Sound with Lakes Union and Washington, until the entire right of way and a release of all liability to adj acent property owners has been secured to the United States free from cost”; that in 1906, Congress passed an act giving authority to James A. Moore to construct a ship canal “along the government right of way connecting the waters of Puget Sound . . . with Lake Washington.” It will be observed that the Federal government has held title to the right of way granted to it by King county for about eleven years, and to the privileges granted by the state for nine years, and that during this period it has from time to time made appropriations for the canal. I do not regard the statement that “nothing herein shall be construed as the adoption of any project for the construction of a waterway connecting Puget Sound with Lakes Union and Washington,” as militating against the view that the government is intending or proposing the construction of the canal. I think the meaning of this clause is, that the government is left free and untrammeled to adopt such location or route, or the one or two lock system, as its interests may require.
It is stated by the majority that the effect of the acceptance of the right of way as indicative of the intention of the government is materially lessened “by lapse of time and inactivity.” It must be admitted that the government has not proceeded with the celerity desired by the people of' the *525state. The fact remains, however, that it continues to hold and assert title to property of great value, and that it continues to appropriate funds for the execution of the enterprise. Moreover, we are advised by the press dispatches that a considerable appropriation will probably be made at this session of the Congress. I think that the precise contingency contemplated by the legislature exists, and that the recited facts irresistibly lead to the conclusion that the government is intending and proposing the construction of the canal. If the legislature had intended that the proposal should be' expressed in words, or that a fixed amount should be appropriated before the levy of a local assessment, it would no doubt have said so in plain terms.
In view of the fact that the second and third grounds relied upon for a reversal of the judgment are not discussed in the majority opinion, I will not comment upon them further than to say that I do not think they offer any obstacle to the relief granted by the trial court. The respondent only asks that the appellants proceed to equalize the assessment so that the project which they initiated may continue to completion. The appellants have already adjudged that the improvement was for the general welfare. Under a similar act, King county appropriated the private property of its citizens, levied and collected a tax of $255,642, for the purpose of paying for such property, and then, as we have seen, conveyed the property to the Federal government. Neither the county nor its officers should now be heard to assert that the acquisition of this property, or the collection of the tax, was illegal. The act under which the county appropriated the property was held constitutional in Lancey v. King County, 15 Wash. 9, 45 Pac. 645, 34 L. R. A. 817.
As I view the question, the good faith of the county and the Federal government alike are pledged to the construction of the canal. I therefore dissent.
Crow and Fullerton, JJ., concur with Gose, J.